Appellant asks leave to file second motion for rehearing. We are not at liberty to consider ex parte affidavits which accompany appelant's request. Same relates to matters which should have been presented to the trial court at the time of the trial. The record made here is not subject to any such attack. We have again looked over the matters referred to in appellant's application, which are germane, and are not led to believe any error was committed in our disposition of the case.
The request is denied.
Denied.